 

 

FILED

December 23, 2019
UNITED STATES DISTRICT COURT FOR THE CLERK, US DISTRICT COURT

EASTERN DISTRICT OF

OpNIA
EASTERN DISTRICT OF CALIFORNIA _ Ata

 

 

 

UNITED STATES OF AMERICA, )
) Case No. 2:19-CR-00229-WBS
Plaintiff, )
Vv. ) ORDER FOR RELEASE OF
) PERSON IN CUSTODY
DEBORAH FRANCES LAUGHLIN, )
)
Defendant. )

 

TO: UNITED STATES MARSHAL:

This is to authorize and direct you to release DEBORAH FRANCES LAUGHLIN, Case No.
2:19-CR-00229-WBS, Charge 18 USC § 1040.F, from custody subject to the conditions contained
in the attached “Notice to Defendant Being Released” and for the following reasons:

V___ Release on Personal Recognizance

Bail Posted in the Sum of $

 

Unsecured Appearance Bond
Appearance Bond with 10% Deposit
Appearance Bond with Surety

Corporate Surety Bail Bond

VY_ = (Other) With Pretrial Release Supervision and Conditions of

Release as stated on the record in open court.

This release order is not effective until the date defendant has signed and understands the
attached “Notice to Defendant Being Released”.

Issued at Sacramento, CA on _December 23,2019 at 2:20 pm..

By /s/ Deborah Barnes

Deborah Barnes
United States Magistrate Judge

 

 
